The following opinion was filed June 21, 1924:
Crownhart, J.
(dissenting). This case comes up on a demurrer to a complaint in an original action in this court. Three actions under the statute were begun in the circuit court and are still pending there. A large amount of evidence was taken before the commissioner of insurance, which was transmitted to the circuit court in the action brought there. The parties stipulated that such evidence might be considered by this court if it should take original jurisdiction.
It is the contention of the defense that this court should not take jurisdiction, both on the ground of the statute (sub. (3), sec. 200.11) giving jurisdiction to the circuit court for Dane county being exclusive, and on the ground of discretion vested in this court. On both grounds I agree with the defense, and therefore dissent from the majority opinion. This I understand was the position of this court in the case of State ex rel. U. S. F. & G. Co. v. Smith, ante, p. 309, 199 N. W. 954.
*482The legislature has lodged large powers in the insurance commissioner to protect the public in insurance matters. This is in line with the legislative policy in this state and in many other states, to promote the public welfare through administrative justice rather than through the ineffective procedure of the courts in such cases.
Administrative justice is more and more recognized in recent years as a necessary corollary to court procedure. Administrative justice largely aims to prevent injustice by acting in advance of wrongs that may be perpetrated by bad methods, while courts are principally concerned in supplying the judicial remedy for the wrong done. To illustrate: The industrial commission, by scientific rules of safety, seeks to prevent injuries to workmen, while the courts merely award damages for the injury that might have been prevented. The same is true of the insurance department. It seeks to prevent injustice to the insured, in the first instance, instead of permitting a wrong and relegating the insured to the uncertain and incomplete remedies of judicial procedure. And I think the courts should hesitate to control the actions of the commissioner except in case of absolute necessity and after a full hearing. This court should not be called upon to decide cases involving unascertained facts, on pleadings, unless an actual necessity exists. No such necessity exists dn this case. The circuit court has ample powers to maintain the status quo pending his decision. It should be the function of the circuit court to find the facts and apply the law in the first instance. This court may then intelligently exercise its original or appellate jurisdiction.
As I see the situation here, there is no reason for the exercise of our original jurisdiction. The case is inadequately before us and we are not in possession of the in-I formation to render an intelligent opinion on so grave a i matter. The mass of evidence before us on stipulation has not been winnowed, considered, or discussed. Only the *483complaint, expertly drawn to present one side of the issues, j is considered by the court. Upon this a decision of far-| reaching possibilities has been rendered. i
For a very long time abuses have existed in insurance business. This has been recognized by the courts, but they were helpless to remedy them. They have strained the rules of law to curb them, to little effect. These abuses were early recognized and graphically described in a powerful opinion in an early case. De Lancey v. Rockingham F. M. Ins. Co. 52 N. H. 581. Neither, could the legislature do much directly because of the intricacies of the problem. With the beginning of administrative justice the legislature welcomed the possibilities of relief by committing oversight of the business to the insurance commissioner with powers of administration that promised relief just in proportion as that administration is effective. Now the companies fall back on the courts with their claim of “inherent right of contract.” It may be suggested that under our constitutional form of government the constitution is supreme, and “inherent, rights,” except as they are recognized by the constitution and thereby become constitutional rights, do not exist. Our constitution recognizes inherent rights by providing that the common law shall prevail until changed by the legislature, so “inherent rights” are subject to modification by the legislature within constitutional bounds.
The abuses I have referred to originally were largely the result of the policies being artfully constructed so as tó deceive and trap the unwary public into believing they had insurance that appeared to be given them under one clause of a policy, and which was rendered nugatory by another clause. Policies were made so intricate that they could not be understood either by layman, lawyer, or jurist. The records of this coprt show that such abuses still exist. Others have been add^&|* The records here show that more than 5,000 policy provisions have been submitted for ap*484proval by the insurance commissioner, in the last ten years. No one can suspect that all these are necessary in the public interest. Health and accident insurance costs more than fifty per cent, of the premiums for overhead in this state, It is a poor investment. Such excessive cost can hardly be justified in the public interest. It may well be that the great diversity of insurance and policy forms, with the resultant competition on non-essentials, contributes to the excessive overhead and the general apathy of the public in this form of insurance. There appears to have been widespread complaint to the insurance commissioner of failure of policy-holders to recover in cases of accident or sickness. The commissioner’s effort to remedy the evil is at least praiseworthy in the public interest.
For these reasons I respectfully dissent.
The defendant moved for a rehearing.
In support of the motion there was a brief by Daniel H. Grady of Portage.
In opposition thereto there was a brief by Richmond, Jackman, Wilkie & Toebaas of Madison, attorneys for plaintiff and relators, and a separate brief by Olin & Butler of Madison, attorneys for the Metropolitan Life Insurance Company and the Travelers Insurance Company.
The motion was denied, without costs, on October 14, 1924.